DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 8/25/2022, with respect to claims 6-8 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 6-8 and 10 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 11-12, filed 8/25/2022, with respect to the rejection of claims 1-3, 5-8, and 10 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Applicant argues the following on pages 11-12:

    PNG
    media_image1.png
    245
    828
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    40
    85
    media_image2.png
    Greyscale
	


	Examiner respectfully disagrees:

	Although it is true that Suzuki does not disclose acquiring and amplifying the absolute value of the deceleration of the preceding vehicle, this claim limitation in claim one is the first part of an “and/or” segment. The use of and/or means that the prior art only needs to satisfy one of the limitations in order to read on the claim. Therefore, as the prior art teaches the second limitation after the and/or statement, the first limitation is moot, and the prior art therefore teaches the claim. The claim limitation after the and/or statement used: “and/or performing increase correction on a preset inter-vehicle time distance threshold of an ACC system of the current vehicle comprises: replacing the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value, the second set value being greater than the preset inter-vehicle time distance threshold; or magnifying the preset inter-vehicle time distance threshold of the ACC system of the current vehicle by a second set times;”

	Applicant argues the following on page 12:

    PNG
    media_image3.png
    176
    791
    media_image3.png
    Greyscale


	Examiner respectfully disagrees:
	Suzuki does disclose a situation when the brake lamp of the preceding vehicle is on, the inter-vehicle distance threshold is increased. As stated in Suzuki, “or the illumination of the brake lamps of the preceding vehicle being detected based on information output from the SC-CU 110, the HEV-CU 130 eases the follow-up in the follow-up control which is being executed… In the follow-up control based on inter-vehicle distance, the follow-up is eased by releasing the target intervehicle distance value Dtrg that has been set, or changing it to an eased target inter-vehicle distance Dtrg’ that is a larger value” (Suzuki, Page 4, Paragraphs 0061-0062). In Suzuki, they introduce a situation where the brake lamp of the front vehicle illuminates and triggers a follow-up control. They then describe the follow-up control increases the inter-vehicle distance between the current and the preceding vehicle, when in Suzuki, Dtrg’ is set to a larger value. 
	
	Applicant argues the following on page 12:

    PNG
    media_image4.png
    270
    789
    media_image4.png
    Greyscale


	Examiner respectfully disagrees:
	Suzuki does disclose performing processing based on the deceleration of the preceding vehicle. As can be seen in the response to the applicant’s previous argument, Suzuki discloses increasing the inter-vehicle distance threshold value when the front vehicle’s brake lights are on, or when it brakes. As stated in Suzuki, “In the follow-up control based on inter-vehicle distance, the follow-up is eased by releasing the target intervehicle distance value Dtrg that has been set, or changing it to an eased target inter-vehicle distance Dtrg’ that is a larger value” (Suzuki, Page 4, Paragraph 0062). 

	Applicant argues the following on page 12:

    PNG
    media_image5.png
    271
    798
    media_image5.png
    Greyscale


	Examiner respectfully disagrees:
	Similar to the applicant’s first argument above about the “and/or” statement, there is one claim limitation before the and/or statement and one claim limitation after the and/or statement.  The use of and/or means that the prior art only needs to satisfy one of the limitations in order to read on the claim. Therefore, as the prior art teaches the second limitation after the and/or statement, the first limitation is moot, and the prior art therefore teaches the claim. For more information, see the first argument in the Response to Arguments section above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’dea (US 20170355368) in view of Suzuki (US 20150183433), Karpenko (US 9821781), Tadashi (JP 2008280012 A), and Inomata (US 20170217436 A1).

Regarding claim 1, O’dea teaches a vehicle-following deceleration control method, comprising: acquiring a current deceleration of a front vehicle and a current inter-vehicle time distance between a current vehicle and the front vehicle (O’dea, Page 2, Paragraph 14, “speed and/or acceleration of the target vehicles… the time gap”); sending a deceleration request by the ACC system of the current vehicle, in a case where an absolute value of the deceleration corrected value is greater than or equal to an absolute value of a preset deceleration threshold of the ACC system of the current vehicle, or the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 4, Paragraph 28, Lines 1-11, “time gap between the host vehicle… significant drop in relative acceleration”). 
O’dea does not teach monitoring whether a brake lamp of the front vehicle lights or not; when monitoring that the brake lamp of the front vehicle lights, performing increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or performing an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value; performing increase correction on the preset inter-vehicle time distance threshold of an ACC system of the current vehicle comprises: replacing the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value, the second set value being greater than the preset inter-vehicle time distance threshold; or magnifying the preset inter-vehicle time distance threshold of the ACC system of the current vehicle by a second set times.
Suzuki teaches monitoring whether a brake lamp of the front vehicle lights or not; when monitoring that the brake lamp of the front vehicle lights, performing increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or performing an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value (Suzuki, Page 4, Paragraph 61-64, “brake lamps… may vary the value to be added or subtracted, or the coefficient to be multiplied”); performing increase correction on the preset inter-vehicle time distance threshold of an ACC system of the current vehicle comprises: replacing the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value, the second set value being greater than the preset inter-vehicle time distance threshold; or magnifying the preset inter-vehicle time distance threshold of the ACC system of the current vehicle by a second set times (Suzuki, Page 4 Paragraph 61-64 “brake lamps… may vary the value to be added or subtracted, or the coefficient to be multiplied”). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’dea to include performing an increased correction on the inter-vehicle time distance of Suzuki in order to slow down the host vehicle using adaptive cruise control to match the speed of the preceding vehicle when the preceding vehicle is determined to be braking. 
The combination of O’dea and Suzuki does not teach wherein the method further comprises: sending the deceleration request by the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of a preset deceleration threshold of the ACC system of the current vehicle, comprises: sending, by the ACC system of the current vehicle, the deceleration corrected value to a brake execution mechanism, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle.
Karpenko teaches wherein the method further comprises: sending the deceleration request by the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of a preset deceleration threshold of the ACC system of the current vehicle, comprises: sending, by the ACC system of the current vehicle, the deceleration corrected value to a brake execution mechanism, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle (Karpenko, Col. 7, Lines 18-51, “receives deceleration data…determines whether a deceleration”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea and Suzuki with slowing down a vehicle when the deceleration corrected value is greater than or equal to the preset deceleration threshold of Karpenko in order to slow the ACC vehicle down when the front car is decelerating and reduce the possibility of a frontal crash. The difference of deceleration speeds between the front car and the current ACC car gives the deceleration corrected value. This value is compared to the deceleration threshold which determines when the car will not have enough time to brake. Slowing down the vehicle at the last second as a catch reduces the chances of a collision. 
The combination of O’dea, Suzuki, and Karpenko does not teach after sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, the method further comprises: acquiring a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period; wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle.
Tadashi teaches after sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, the method further comprises: acquiring a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period (Tadashi, Pages 1-2, Paragraphs 1-4, “the target deceleration of the host vehicle is calculated based on the relative distance (inter-vehicle distance) and the relative speed, and each deviation is determined based on the deviation between the target deceleration and the actual deceleration”); wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle (Tadashi, Pages 1-2, Paragraphs 1-4, “The driving support device 2 calculates target deceleration (request deceleration Ga) in ACC control by using calculation information such as a preset map, and performs the travel control such as the automatic intervention of a brake 12 based on the calculated target deceleration.” AND Page 5-7, Paragraphs 3-4, “The relative speed Vrel with the preceding vehicle, the preceding vehicle deceleration… and the inter-vehicle distance Dnow. And a required deceleration map for follow-up travel for setting a required deceleration Ga during follow-up travel control based on the relative speed Vrel”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, and Karpenko with acquiring a deceleration request value according to an uncorrected deceleration of the front vehicle of Tadashi in order to have a value (deceleration request value) to compare to the deceleration corrected value and determine how much force to brake. The deceleration request value is determined by the user and the force on the brake pedal while the deceleration corrected value is determined by the ACC system based on how much the front vehicle is slowing down. By acquiring a deceleration request value and a deceleration corrected value, there is a threshold of how much the ACC vehicle needs to decelerate in order to avoid a frontal collision. 
	The combination of O’dea, Suzuki, Karpenko, and Tadashi does not teach comparing an absolute value of the deceleration request value with the absolute value of the deceleration corrected value; continuously sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, sending, by the ACC system of the current vehicle, the deceleration request value to the brake execution mechanism.
	Inomata teaches comparing an absolute value of the deceleration request value with the absolute value of the deceleration corrected value (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration
request with higher required deceleration”); continuously sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, sending, by the ACC system of the current vehicle, the deceleration request value to the brake execution mechanism (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration request with higher required deceleration” AND Page 7, Paragraph 0096, “it is determined whether or not the ACC required deceleration is greater than the PCS required deceleration (step S305). If it is determined that the ACC required deceleration is greater than the PCS required deceleration (the step S305: YES), the ACC deceleration request is selected on the regulator 260b (step S306) and is outputted to the brake ECU 400 (the step S309). On the other hand, if it is determined that the ACC required deceleration is less than or equal to the PCS required deceleration (the step S305: NO), the PCS deceleration request is selected on the regulator 260b (step S307) and is outputted to the brake ECU 400”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, and Karpenko, and Tadashi with comparing and sending the larger value of a deceleration request value and a deceleration corrected value to the brake execution mechanism of Inomata in order to slow down fast enough to avoid a collision. Although the ACC and PCS deceleration requests in Inomata may not be the same as the ACC and corrected deceleration request stated by the applicant, the idea of picking the larger of the two to decelerate the vehicle is taught by Inomata. By comparing the deceleration request value (user brake pedal determined) and the deceleration corrected value (how much the front vehicle is braking), we can determine if the vehicle is braking enough to avoid a collision. Using the larger value of the two ensures that the vehicle will slow down fast enough to avoid a collision. 

Regarding claim 2, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches monitoring whether a brake lamp of the front vehicle lights or not comprises: collecting an image of the front vehicle in a lane which the current vehicle is in, recognizing an area where the brake lamp of the front vehicle is located from the image, and judging whether the brake lamp of the front vehicle lights or not according to an image of the area where the brake lamp of the front vehicle is located; wherein the brake lamp of the front vehicle comprises one or more of a left brake lamp, a right brake lamp and a high brake lamp of the front vehicle (Suzuki, Page 2, Paragraph 28, “illumination of a brake lamp”; Suzuki, Page 3-4, Paragraphs 49-55, “the illuminated state of the brake lamps…brake lamps of the preceding vehicle are illuminated”). It is further obvious the brake lamp image consists of at least a left brake lamp, right brake lamp, and a high brake lamp because those are the known generic locations of brake lamps on a vehicle.

Regarding claim 5, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches sending a brake request by the ACC system of the current vehicle, in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value comprises: sending the brake request to the brake execution mechanism by the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “an acceleration request… continually updates the desired vehicle speed”); after sending the brake request to the brake execution mechanism by the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, the method further comprises: periodically judging whether the current vehicle is in a deceleration working condition or not at present, wherein the deceleration working condition refers to that the brake lamp of the front vehicle lights and the deceleration request value generated by the ACC system of the current vehicle under the current working condition according to the uncorrected deceleration of the front vehicle is smaller than 0; and continuously sending, by the ACC system of the current vehicle, the brake request to the brake execution mechanism according to the inter-vehicle time distance threshold corrected value, in a case where the current vehicle is in the deceleration working condition, or otherwise, sending, by the ACC system of the current vehicle, the brake request to the brake execution mechanism according to an uncorrected inter-vehicle time distance threshold (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “continually updates the desired vehicle speed”). 

Regarding claim 6, O’dea teaches an Adaptive Cruise Control (ACC) controller acquiring a current deceleration of a front vehicle and an current inter-vehicle time distance between a current vehicle and the front vehicle, and monitoring whether a brake lamp of the front vehicle lights or not (O’dea, Page 2, Paragraph 11-14, “determine a time gap” and “brake light behavior”); the ACC controller sending a deceleration request via the ACC system of the current vehicle, in a case where an absolute value of the deceleration corrected value is greater than or equal to an absolute value of a preset deceleration threshold of the ACC system of the current vehicle, or in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 4, Paragraph 28, Lines 1-11, “time gap…falls below…significant drop in relative acceleration”). 
O’dea does not teach the ACC controller, when it is monitored that the brake lamp of the front vehicle lights; performing increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or performing an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value; the ACC controller replaces the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value, the second set value being greater than the inter-vehicle time distance threshold, or magnifies the preset inter-vehicle time distance threshold of the ACC system of the current vehicle by a second set times.
Suzuki teaches the ACC controller, when it is monitored that the brake lamp of the front vehicle lights; perform increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or perform an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value (Suzuki, Page 4, Paragraph 61-64, “illumination of the brake lamps”); the ACC controller replaces the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value, the second set value being greater than the inter-vehicle time distance threshold, or magnifies the preset inter-vehicle time distance threshold of the ACC system of the current vehicle by a second set times (Suzuki, Page 4 Paragraph 61-64 “brake lamps… may vary the value to be added or subtracted, or the coefficient to be multiplied”).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’dea to include performing an increased correction on the inter-vehicle time distance of Suzuki in order to slow down the host vehicle using adaptive cruise control to match the speed of the preceding vehicle when the preceding vehicle is determined to be braking.
The combination of O’dea and Suzuki does not teach the ACC controller sends the deceleration corrected value to a brake execution mechanism via the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle.
Karpenko teaches the ACC controller sends the deceleration corrected value to a brake execution mechanism via the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle (Karpenko, Col. 7, Lines 18-51, “receives deceleration data…determines whether a deceleration”) [the first deceleration response unit is mapped to the example condition analyzer].
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea and Suzuki with sending the deceleration corrected value to the brake execution mechanism when the deceleration corrected value is greater than or equal to a deceleration threshold of Karpenko in order to stop a frontal collision. When the deceleration corrected value, obtained from the deceleration of the car in front compared to the ACC car, is greater than a threshold, collision is imminent. The threshold represents when the ACC car will collide with the car in front if the ACC car does not slow down. To stop the collision, the deceleration corrected value is sent to the brake execution mechanism to slow the ACC vehicle down. 
The combination of O’dea, Suzuki, and Karpenko does not teach the ACC controller acquires a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period; wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle.
Tadashi teaches the ACC controller acquires a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period (Tadashi, Pages 1-2, Paragraphs 1-4, “the target deceleration of the host vehicle is calculated based on the relative distance (inter-vehicle distance) and the relative speed, and each deviation is determined based on the deviation between the target deceleration and the actual deceleration”) [the comparison unit is mapped to the driving support device]; wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle (Tadashi, Pages 1-2, Paragraphs 1-4, “The driving support device 2 calculates target deceleration (request deceleration Ga) in ACC control by using calculation information such as a preset map, and performs the travel control such as the automatic intervention of a brake 12 based on the calculated target deceleration.” AND Page 5-7, Paragraphs 3-4, “The relative speed Vrel with the preceding vehicle, the preceding vehicle deceleration… and the inter-vehicle distance Dnow. And a required deceleration map for follow-up travel for setting a required deceleration Ga during follow-up travel control based on the relative speed Vrel”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, and Karpenko with acquiring a deceleration request value of Tadashi in order to calculate a deceleration required of the ACC car. The ACC car acquires a deceleration request value which is based on the user in the ACC car determining how quickly the car in front is braking. The deceleration corrected value is determined by how quickly the car in front is braking. These two values  are necessary to determine a braking threshold based on the last second of when the ACC car will crash. 
The combination of O’dea, Suzuki, Karpenko, and Tadashi does not teach compares an absolute value of the deceleration request value with the absolute value of the deceleration corrected value; the ACC controller continuously sends the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, sends the deceleration request value to the brake execution mechanism via the ACC system of the current vehicle.
Inomata teaches compares an absolute value of the deceleration request value with the absolute value of the deceleration corrected value (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration request with higher required deceleration”); the ACC controller continuously sends the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, sends the deceleration request value to the brake execution mechanism via the ACC system of the current vehicle (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration request with higher required deceleration” AND Page 7, Paragraph 0096, “it is determined whether or not the ACC required deceleration is greater than the PCS required deceleration (step S305). If it is determined that the ACC required deceleration is greater than the PCS required deceleration (the step S305: YES), the ACC deceleration request is selected on the regulator 260b (step S306) and is outputted to the brake ECU 400 (the step S309). On the other hand, if it is determined that the ACC required deceleration is less than or equal to the PCS required deceleration (the step S305: NO), the PCS deceleration request is selected on the regulator 260b (step S307) and is outputted to the brake ECU 400” [the first switching unit is mapped to the regulator]). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, Karpenko, and Tadashi with comparing an absolute value of the deceleration request value with the absolute value of the deceleration corrected value and sending the larger of the deceleration request value or the deceleration corrected value to the brake execution mechanism of Inomata in order to ensure the ACC vehicle is decelerating quickly enough. Although the ACC and PCS deceleration requests in Inomata may not be the same as the ACC and corrected deceleration request stated by the applicant, the idea of picking the larger of the two to decelerate the vehicle is taught by Inomata. When the user does not brake quickly enough, the deceleration corrected value, the deceleration of the front vehicle, is sent to the brake execution mechanism in order to slow the vehicle down to avoid a collision. When the user brakes more quickly than the deceleration of the front vehicle, the ACC system brakes based on the user’s brake pedal command because no collision will result anyway. This ensures the ACC vehicle will not result in a crash. 

Regarding claim 7, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches the ACC controller collects an image of the front vehicle in a lane which the current vehicle is in, recognizes an area where a brake lamp of the front vehicle is located from the image, and judges whether the brake lamp of the front vehicle lights or not according to the image of the area where the brake lamp of the front vehicle is located (Suzuki, Page 2, Paragraph 28, “illumination of a brake lamp”; Suzuki, Page 3-4, Paragraphs 49-55, “the illuminated state of the brake lamps…brake lamps of the preceding vehicle are illuminated”). 

Regarding claim 10, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches the ACC controller sends a brake request to the brake execution mechanism via the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “an acceleration request… continually updates the desired vehicle speed”); the ACC controller periodically judges whether the current vehicle is in a deceleration working condition or not at present, after sending the brake request to the brake execution mechanism via the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, wherein the deceleration working condition refers to that the brake lamp of the front vehicle lights and the deceleration request value generated by the ACC system of the current vehicle under the current working condition according to the uncorrected deceleration of the front vehicle is smaller than 0 (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “continually updates the desired vehicle speed”); the ACC controller continuously sends the brake request to the brake execution mechanism according to the inter-vehicle time distance threshold corrected value, in a case where it is judged that a detection result of the working condition detection unit is that the mechanism via the ACC system of the current vehicle is in the deceleration working condition, or otherwise, sends the brake request to the brake execution current vehicle according to an uncorrected inter-vehicle time distance threshold (O’dea, Page 3, Paragraph 21, “such as the time gap…adaptive cruise control system continually updates”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669